     3:18-cv-01622-JMC        Date Filed 07/31/20      Entry Number 62       Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

Zenith Insurance Co.                 )              Civil Action No.: 3:18-cv-01622-JMC
for and on behalf of Pacific Shore Stones
                                     )
East, Inc.,                          )
                                     )
               Plaintiff,            )
                                     )                     ORDER AND OPINION
AND                                  )
                                     )
Joseph Mays,                         )
                                     )
               Intervenor Plaintiff, )
                                     )
v.                                   )
                                     )
Distinctive Surfaces, LLC,           )
                                     )
               Defendant.            )
____________________________________)

        This matter is before the court on Plaintiff Zenith Insurance Co.’s (“Zenith”) Motion to

Reconsider/Motion to Dismiss1 (ECF No. 41) the court’s Order entered on September 19, 2019

(“September Order”) (ECF No. 36), granting Plaintiff-Intervenor Joseph Mays’ (“Mays”) Motion

to Intervene (ECF No. 21). For reasons set forth herein, the court DENIES Zenith’s Motion to

Reconsider the September Order, and DISMISSES all claims for lack of federal subject matter

jurisdiction.

                I.      RELEVANT BACKGROUND TO PENDING MOTION

        This issue arises from events that occurred on March 1, 2017, when Mays claims he was

delivering granite slabs to Defendant Distinctive Surfaces, LLC in the course of his employment.

(ECF No. 21-1 at 2 ¶ 8-3 ¶ 10.) Defendant’s employees are alleged to have negligently dropped a



1
 In the alternative, Zenith submits its Motion to Reconsider as a Motion to Dismiss Mays’ claims.
(ECF No. 41.)
                                               1
      3:18-cv-01622-JMC          Date Filed 07/31/20      Entry Number 62         Page 2 of 12




slab of granite directly onto Mays while in the process of off-loading granite from Mays’ truck,

causing him severe and permanent injuries. (ECF No. 15 at 2 ¶ 11-3 ¶15.) Mays alleges that he

began collecting workers’ compensation payments from his employer, Pacific Shore Stones East,

Inc. (ECF No. 21 at 3.) On June 13, 2018, Zenith brought an action against Defendant as Pacific’s

workers’ compensation insurance provider pursuant to S.C. Code Ann. § 42-1-560 (West 2020)2

(ECF No. 1). Zenith amended its Complaint on October 26, 2018, to clarify that it has complied

with the notice provisions of § 42-1-560 and to request all damages assigned to Zenith pursuant to

the statute. (ECF No. 15 at 3 ¶ 19, 5 ¶ 33.)

        On December 7, 2018, Mays filed a Motion to Intervene, contending that Zenith failed to

represent his interests in the suit:

        In filing suit, Zenith failed to name Joseph Mays as a Plaintiff in Complaint, failed
        to adequately delineate the negligence of the Defendant and the extent of Mr. Mays’
        injuries and damages; failed to consult with Joseph Mays or his counsel regarding
        the specifics of Mr. Mays’ injuries and damages and/or about the content of the
        Complaint; and failed to make a prayer for relief and damages for the individual
        injuries and damages of Joseph Mays.

(ECF No. 21 at 4.) In addition, Mays asserts that “Zenith assumed control of the case via statutory

assignment and elected to file suit for its own financial damages, but made no effort whatsoever

to protect the rights of Joseph Mays to recover for his injuries and damages.” (Id. at 4–5.) Mays

claimed, as an indispensable party to the controversy, he had a right to intervene in order to protect

his interest which was ignored by Zenith. (Id. at 5.)

        In granting Mays’ Motion to Intervene, the court noted in its September Order:

        (1) [T]he instant Motion is timely having been filed before the ultimate resolution
        of the matter and only six months after Plaintiff initiated the action; (2) the current

2
  Section 42-1-560 grants an insurance provider (“carrier”) a right to bring an action against a
liable third party to recover workers’ compensation benefits as paid to the injured employee. See
S.C. Code Ann. § 42-1-560 (b)–(c) (West 2020).
                                                  2
     3:18-cv-01622-JMC          Date Filed 07/31/20       Entry Number 62        Page 3 of 12




       record fails to support Plaintiff’s argument that Mays forfeited his right to bring his
       claim against Defendant because there is no indication as required by § 560 of either
       (a) when Plaintiff accepted liability under § 560(b) or (b) if proper notice was given
       under § 560(c); and (3) Mays is persuasive in demonstrating that he will be
       impaired by the denial of his Motion (see ECF No. 27 at 46), that neither Plaintiff
       nor Defendant is in a position to protect Mays’ interest, and that his intervention in
       this matter should not “delay or prejudice [] the adjudication of the right of the
       existing parties.” (ECF No. 21 at 13.)

(ECF No. 36.) As a result, Zenith filed the instant Motion to Reconsider on October 9, 2019 (ECF

No. 41).

                                    II.     LEGAL STANDARD

       Rule 59 allows a party to seek an alteration or amendment of a previous order of the court.

Fed. R. Civ. P. 59(e). Under Rule 59(e), a court may “alter or amend the judgment if the movant

shows either (1) an intervening change in the controlling law, (2) new evidence that was not

available at trial, or (3) that there has been a clear error of law or a manifest injustice.” Robinson

v. Wix Filtration Corp., 599 F.3d 403, 407 (4th Cir. 2010); see also Collison v. Int’l Chem. Workers

Union, 34 F.3d 233, 235 (4th Cir. 1994). It is the moving party’s burden to establish one of these

three grounds in order to obtain relief. Loren Data Corp. v. GXS, Inc., 501 F. App’x 275, 285 (4th

Cir. 2012). The decision whether to reconsider an order under Rule 59(e) is within the sound

discretion of the district court. Hughes v. Bedsole, 48 F.3d 1376, 1382 (4th Cir. 1995). A motion

to reconsider should not be used as a “vehicle for rearguing the law, raising new arguments, or

petitioning a court to change its mind.” Lyles v. Reynolds, C/A No. 4:14-1063-TMC, 2016 WL

1427324, at *1 (D.S.C. Apr. 12, 2016) (citing Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n.5

(2008)).




                                                  3
        3:18-cv-01622-JMC           Date Filed 07/31/20        Entry Number 62          Page 4 of 12




                                              III.     ANALYSIS

1) Motion to Reconsider

      a) Service of process under S.C. Code Ann. § 42-1-560

          In its September Order, the court found that Zenith failed to provide sufficient service of

process to Mays in order to assume the claim via § 42-1-560.3 (ECF No. 36.) Specifically, Zenith

provided notice to Mays’ counsel but failed to provide notice to Mays himself. (See ECF No. 41-

3.) In addition, the notice provided to Mays’ Counsel erroneously referred to Brandy Thomas as

the injured party, an individual who is not involved in the matter. (Id.) The September Order

states, “[T]he current record fails to support Plaintiff’s argument that Mays forfeited his right to

bring his claim against Defendant because there is no indication as required by § 560 of either (a)

when Plaintiff accepted liability under § 560(b) or (b) if proper notice was given under § 560(c)[.]”

(ECF No. 36.)

          Zenith argues service of process is sufficient to assume the claim via § 42-1-560. (ECF

No. 41 at 4.) “Mays’ injury took place on March 1, 2017, Zenith immediately accepted liability

for the claim [by] making its first payment to Mays on March 6, 2017[,] and sent an initial notice

of its subrogation rights on March 16, 2017.” (Id. at 6.) Moreover, “counsel for Mr. Mays




3
    Section 42-1-560(c) outlines the requirement for service of process to be performed by carriers:

          If, prior to the expiration of the one-year period referred to in subsection (b) . . . the
          person entitled to sue therefor[e] shall not have commenced action against or settled
          with the third party, the right of the action . . . shall pass by assignment to the carrier;
          provided, that the assignment shall not occur less than twenty days after the carrier
          has notified the injured employee, or in the event of his death, his personal
          representative . . . in writing, by personal service or by registered or certified mail
          ....

§ 42-1-560(c) (emphasis added). Zenith sent notice of its intention to submit a claim to Mays’
attorney on March 12, 2018, but failed to provide notice to Mays himself. (ECF No. 41-3.)
                                                       4
     3:18-cv-01622-JMC         Date Filed 07/31/20       Entry Number 62        Page 5 of 12




responded by letter to Zenith stating that he would not be filing suit.” (Id. at 7.) Zenith believes

the court was mistaken in finding defective service of process because both parties recognize a

statutory assignment has occurred and this issue was not raised by the parties. (Id. at 5.)

       While Zenith disagrees with the court’s finding, “mere disagreement does not support a

Rule 59(e) motion.” Hutchinson v. Staton, 994 F.2d 1076, 1082 (4th Cir. 1993). Additionally, by

claiming the court committed error in deciding an issue not raised by the parties, Zenith has

ultimately provided a new argument in its Motion to Reconsider. It is well established that a

motion to reconsider should not be used as a “vehicle for rearguing the law, raising new arguments,

or petitioning a court to change its mind.” Lyles v. Reynolds, C/A No. 4:14-1063-TMC, 2016 WL

1427324, at *1 (D.S.C. Apr. 12, 2016) (citing Exxon Shipping Co. v. Baker, 554 U.S. 471, 486 n.5

(2008)). Also, a motion to reconsider should not be used to revisit an argument by which a party

received an unfavorable decision. See South Carolina v. United States, 232 F. Supp. 3d 785, 793

(D.S.C. 2017) (“ . . . [A] motion to reconsider an interlocutory order should not be used to rehash

arguments the court has already considered merely because the movant is displeased with the

outcome.”). Thus, the court does not find error in determining that Zenith failed to comply with

the procedural requirements of S.C. Code Ann. § 42-1-560.

   b) Intervention under Fed. R. Civ. P. Rule 24(a)

       The September Order states, “ . . . Mays is persuasive in demonstrating that he will be

impaired by the denial of his Motion (see ECF No. 27 at 4–6), [and] that neither Plaintiff nor

Defendant is in a position to protect Mays’ interest[.]” (ECF No. 36 (citing ECF No. 21 at 13).)

In its Motion to Reconsider, Zenith argues that Mays does not have a valid interest under Rule 24

because Zenith retains the sole right of action under § 42-1-560. (ECF No. 41 at 8–9.) Zenith also

claims that in its September Order the court failed to analyze Mays’ interest in intervening in



                                                 5
        3:18-cv-01622-JMC         Date Filed 07/31/20       Entry Number 62           Page 6 of 12




Zenith’s lawsuit against Defendant. (ECF No. 41 at 8–9.) However, the court reaffirms its position

that Mays has a valid interest to intervene under Rule 24.

          Mays’ interests would have been impaired if he could not intervene because Zenith has yet

to bring a claim for the actual damages which Mays claims to have suffered. Instead, Zenith has

claimed as damages the amount that it paid to Mays in workers’ compensation benefits. (ECF No.

15 at 5 ¶ 33.) This amount is not the same as Mays’ actual damages because his treatment is

ongoing and may potentially surpass the amount of Zenith’s lien. Specifically, “Mr. Mays [asserts

that he] has only received a portion of his lost income[,] [thus] [h]e would be entitled to full

reimbursement for lost wages, as well as loss of earning capacity in a claim against the

Defendant[,] [and] [Zenith] has not made any prayer for such damages on behalf of Mr. Mays[.]”

(ECF No. 21 at 10.) Moreover, Mays is a key individual in adjudicating Zenith’s claim because

his personal injury is the crux of the suit. Defendant Distinctive Surfaces has also acknowledged

this point: “[Zenith’s] Complaint fails to name necessary and indispensable parties in whose

absence complete relief cannot be accorded[.]” (ECF No. 17 at 4 ¶ 26.)

          While Defendant clearly cannot represent Mays because Mays’ interests are contrary to

those of Defendant, Plaintiff’s interests have also proven to be divergent. Zenith’s explicit

intention is to recover its workers’ compensation benefits paid to Mays up to this point, while

Mays is seeking full relief which may result in a reduction of Zenith’s lien on those benefits in the

event of a settlement.4 Upon review of Zenith’s correspondence to Mays’ Counsel on September




4
    Section (f) of the statute defines the mandatory reduction of a carrier’s lien:

          [W]here an employee or his representative enters into a settlement with or obtains
          a judgment upon trial from a third party in an amount less than the amount of the
          employee’s estimated total damages, the [Workers’ Compensation] [C]ommission
          may reduce the amount of the carrier’s lien on the proceeds of such settlement in
                                                    6
     3:18-cv-01622-JMC          Date Filed 07/31/20      Entry Number 62        Page 7 of 12




4, 2018, it appears that Zenith offered to return the claim to Mays on the condition that Zenith

receive “a dollar for dollar re-payment of its lien, with no reduction for any reason, including

attorney fees,” as well as “a clincher of the claim with no additional money paid by Zenith.” (ECF

No. 42-1.) Thus, the court finds no error in determining that Mays has a significant interest in the

suit which is not adequately represented by the parties involved.

   c) The Statutory Scheme of S.C. Code Ann. § 42-1-560

       Zenith’s final contention labels Mays’ intervention as an error of law because it allegedly

circumvents the South Carolina General Assembly’s intended statutory scheme of S.C. Code Ann.

§ 42-1-560. (ECF No. 41 at 10.) According to Zenith, the South Carolina General Assembly has

already determined the equities between a carrier and a claimant, and “[t]he object of § 42-1-560

is to effect an equitable adjustment of the rights of all the parties.” (Id. at 10 (quoting Fisher v.

S.C. Dep’t of Mental Retardation-Coastal Ctr., 291 S.E.2d 200, 201 (S.C. 1982)) (emphasis

added).)

       In this regard, intervention was permitted by the court in order to allow Mays the

opportunity to exercise his right to recover potential damages. While the court concedes “[t]he

statutory balance includes a notice period so there will be no surprise when the carrier exercises

its right to secure the assignment,” (ECF No. 41 at 10), Zenith has not executed this role in the

spirit of the act. “Notice makes it possible for the employer-carrier to offer the employee

meaningful assistance in prosecuting the third party claim.” Kimmer v. Murata of Am., Inc., 640

S.E.2d 507, 513 (S.C. Ct. App. 2006) (quoting Hudson v. Townsend Saw Chain Co., 370 S.E.2d




       the proportion that such settlement or judgment bears to the commission’s
       evaluation of the employee’s total cognizable damages at law.

S.C. Code Ann. § 42-1-560(f) (West 2020).
                                                 7
     3:18-cv-01622-JMC          Date Filed 07/31/20        Entry Number 62         Page 8 of 12




104, 107 (S.C. Ct. App. 1988)) (emphasis added). Zenith has hardly attempted to assist Mays in

prosecuting his claim because it has actively sought to exclude him from the suit altogether. A

plain interpretation of the statute would suggest this was not the intention of the South Carolina

General Assembly in drafting S.C. Code Ann. § 42-1-560. While the statute grants to insurance

carriers a right to bring claims to recover benefits disbursed, this right is not separate and exclusive

from the employee’s right to recover potential damages. Hudson, 370 S.E.2d at 107 (“A provision

. . . such as Section 42-1-560(c), that provides for an assignment to the carrier of the injured

employee’s right of action are intended for the protection of the employee, the employer, and the

carrier.”). Because Mays’ intervention was necessary to allow him to exercise his rights to recover

potential damages, the court did not commit error in granting his Motion to Intervene.

    d) Federal Subject Matter Jurisdiction

        The court erred in finding that it retained subject matter jurisdiction after granting Mays’

intervention. A fundamental principle of our federal institution is that “[f]ederal courts are courts

of limited jurisdiction[,]” and “they possess only that power authorized by Constitution and

statute[.]” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Accordingly,

“if Congress has not empowered the federal judiciary to hear a matter, then the case must be

dismissed.” Home Buyers Warranty Corp. v. Hanna, 750 F.3d 427, 432 (4th Cir. 1999). While

Congress grants jurisdiction under diversity to the district courts when the amount in controversy

exceeds $75,000.00 and the controversy is between citizens of different states, 28 U.S.C. §

1332(a)(1), the court’s supplemental jurisdiction under diversity is limited when a party moves to

intervene under Rule 24. Congress outlines this limitation:

        In any civil action of which the district courts have original jurisdiction founded
        solely on section 1332 of this title, the district courts shall not have supplemental
        jurisdiction under subsection (a) over claims by plaintiffs against persons made
        parties under Rule 14, 19, 20 or 24 of the Federal Rules of Civil Procedure, or over

                                                   8
     3:18-cv-01622-JMC          Date Filed 07/31/20       Entry Number 62        Page 9 of 12




       claims by persons proposed to be joined as plaintiffs under Rule 19 of such rules,
       or seeking to intervene as plaintiffs under Rule 24 of such rules, when exercising
       supplemental jurisdiction over such claims would be inconsistent with the
       jurisdictional requirements of section 1332.

28 U.S.C. § 1367(b) (emphasis added).      Generally, when jurisdiction exists at the time an action

is commenced, it may not be destroyed by subsequent events. Freeport-McMoRan, Inc. v. KN

Energy, Inc., 498 U.S. 426, 428 (1991). However, there are exceptions. Introducing a non-diverse

party by a post-filing action can require dismissal of a suit. Nat’l Union Fire Ins. Co. of Pittsburg,

PA v. Rite Aid of S.C., Inc., 210 F.3d 246, 250 (4th Cir. 2000) (finding suit must be dismissed after

concluding that joinder of a necessary and indispensable party destroyed diversity jurisdiction).

“Courts are loath to dismiss cases based on nonjoinder of a party, and thus dismissal will be ordered

only when the resulting defect cannot be remedied and prejudice or inefficiency will certainly

result.” Owens-Illinois, Inc. v. Meade, 186 F.3d 435, 441 (4th Cir. 1999).

       In the instant case, Mays is clearly a necessary party because his personal injury is the crux

of the suit. The question is whether Mays’ intervention as an indispensable and non-diverse party

would merit dismissal of the case altogether.5 When determining whether a party is indispensable,

the court conducts an analysis under Rule 19(b) of the Federal Rules of Civil Procedure. See Dixie

Brewing Co., Inc. v. U.S. Dept. of Veterans Affairs, 952 F. Supp. 2d 809, 817 (E.D. La. 2013)

(concluding that Rule 19(b) analysis was necessary to determine that an intervening party under

Rule 24 was indispensable and the case must be dismissed). The factors considered are (1) to what

extent a judgment rendered in the person’s absence might be prejudicial to the person or those

already parties; (2) the extent to which, by protective provisions in the judgment, by the shaping



5
 Rule 19(b) states: “If a person who is required to be joined if feasible cannot be joined, the court
must determine whether, in equity and good conscience, the action should proceed among the
existing parties or should be dismissed.” Fed. R. Civ. P. 19(b).
                                                  9
     3:18-cv-01622-JMC         Date Filed 07/31/20       Entry Number 62       Page 10 of 12




of relief, or other measures, the prejudice can be lessened or avoided; (3) whether a judgment

rendered in the person’s absence will be adequate; and (4) whether the plaintiff will have an

adequate remedy if the action is dismissed for nonjoinder. Fed. R. Civ. P. 19(b)(1)–(4). In this

multi-factor test, “a decision whether to dismiss must be made pragmatically, in the context of the

substance of each case, rather than by procedural formula.” Teamsters Local Union No. 171 v.

Keal Driveaway Co., 173 F.3d 915, 918 (4th Cir. 1999) (citing Provident Tradesmens Bank & Tr.

Co. v. Patterson, 390 U.S. 102, 119 (1968)). All four factors indicate that Mays is an indispensable

party and the suit must be dismissed.

                   (i) Prejudice to Intervenor or existing parties

       As previously discussed, the court notes that adjudication of the suit in Mays’ absence will

preclude him from potentially recovering damages arising from the alleged personal injury. Zenith

has an interest in avoiding reduction of its workers’ compensation lien in the event of a settlement

and has demonstrated an unwillingness to bring Mays’ claims of pain and suffering, emotional

distress, and medical costs. Moreover, no evidence suggests that allowing Mays to intervene will

impede Zenith’s ability to bring its own claims. Thus, this factor weighs in favor of finding Mays

indispensable.

                   (ii) Reducing or avoiding prejudice

       In the interest of reducing or avoiding prejudice, no alternative remedies have been

proposed to the court and none appear to be available. Moreover, no other relief can be afforded

to Mays if he is barred from bringing forth his claims alongside Zenith’s claims. The court finds

this factor weighs in favor of indispensability.

                   (iii) Adequacy of judgment in Intervenor’s absence

       The third factor asks whether a judgment in Mays’ absence will be adequate. This factor



                                                   10
     3:18-cv-01622-JMC         Date Filed 07/31/20       Entry Number 62        Page 11 of 12




involves “the interest of the court and the public in complete, consistent, and efficient settlement

of controversies.” Provident Bank, 390 U.S. at 111; see also Republic of Philippines v. Pimentel,

553 U.S. 851, 870 (2008) (“[A]dequacy refers to the public stake in settling disputes by wholes,

whenever possible.”) (quotations omitted). The court finds adjudicating Zenith’s suit without

Mays would not further the public interest in settling controversies in their entirety because each

of their claims arise from the same predicate events. This factor weighs heavily in favor of finding

Mays indispensable.

                   (iv) Adequate remedy upon dismissal

       The final question is whether a proper remedy is available if the court dismisses the suit.

The court sees no reason, and the parties provide none, why South Carolina state courts cannot

provide an adequate remedy to each of their claims. In fact, state court would be the more

appropriate venue because (1) the events involve a South Carolina defendant and a South Carolina

employee; (2) state courts are better equipped to adjudicate state law tort claims; and (3) state

courts are better suited to interpret S.C. Code Ann. § 42-1-560. State court, while not strategically

preferred by Zenith, would be an adequate venue to provide the relief it seeks. Because each party

will have an adequate remedy in the case of dismissal, this element weighs in favor of finding

Mays indispensable to the suit.

       In the case at hand, common sense and the law indicate Mays, as a nondiverse intervenor

as of right under Rule 24(a), is a necessary and indispensable party to the adjudication of this suit.

Because Mays’ intervention has destroyed diversity, this court no longer has subject matter

jurisdiction and the case must be dismissed. See In re Orthopedic "Bone Screw" Prods. Liab.

Litig., 132 F.3d 152, 155 (3d Cir. 1997) (“If a case, over which the court lacks subject matter

jurisdiction, was originally filed in federal court, it must be dismissed. If it was removed from



                                                 11
     3:18-cv-01622-JMC         Date Filed 07/31/20      Entry Number 62        Page 12 of 12




state court, it must be remanded.” (citing Bradgate Assocs. v. Fellows, Read & Assocs., 999 F.2d

745, 750–51 (3d Cir.1993) (holding that remand to state court was unavailable for a case originally

brought in federal court, thus dismissal of the case was necessary))).

2) Motion to Dismiss Intervenor-Plaintiff’s Claims

       For reasons discussed herein, the court concludes that Mays’ intervention has destroyed

diversity and removed this court’s federal subject matter jurisdiction. Thus, the court is unable to

rule on the merits of the Motion to Dismiss which Zenith has submitted in the alternative. See

Wages v. Internal Revenue Service, et al., 915 F.2d 1230, 1234 (9th Cir. 1990) (“[A] judge ordering

a dismissal based upon lack of subject matter jurisdiction retains no power to make judgments

relating to the merits of a case.”) (quotations and citations omitted); see also United States v.

Bechtel Corp., 648 F.2d 660, 663 (9th Cir. 1981) (“A judgment dismissing an action for failure to

state a claim is a judgment on the merits.”).

                                        IV.     CONCLUSION

       Upon careful consideration of Plaintiff’s arguments and for reasons set forth above, the

court hereby DENIES Plaintiff’s Motion to Reconsider (ECF No. 41) the September Order

granting Intervenor-Plaintiff’s Motion to Intervene (ECF No. 21), and DISMISSES all claims for

lack of federal subject matter jurisdiction.

       IT IS SO ORDERED




                                                             United States District Judge
July 31, 2020
Columbia, South Carolina




                                                12
